DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.          The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or   nonobviousness.

4.         Claims 1-20  are rejected under 35 U.S.C. 103 as being unpatentable over machine translation to DE application No. 19547742 A1 to Rene (hereinafter “Rene”) in view of NPL by Abyssinica Technologies “Abyssinica Technologies Keyboard Standard for Smart Phones and Tablets” (hereinafter “Abyssinica Technologies”).

           Concerning claim 1, Rene discloses a language learning device ([0001] - a device for learning a foreign language or dialect), comprising: 
            a housing comprising data storage and a processor ([0007], FIG. 4 - a housing comprising data storage and a processor);
            Rene discloses a display provided on the front surface of the housing to display a 8graphical representation of a letter ([0009], FIG. 1 – screen 14 displays a selected character), but lacks disclosing  identifying the letter by selecting  one of the keys from 9the first set and one of the keys from the second set ). Abyssinica Technologies discloses identifying the letter by selecting one of the keys from the first set and one of the keys from the second set (“Keyboard keys” page 2 keyboard picture, “User Popover for Multi-Level Keys” – a user selects one of the keys from the first keys (one of the letters on the keyboard) and one of the letters from the second keys (one of the letters from the popover bar to display a letter on the display screen).  
         Rene lacks specifically disclosing 3a first set of keys positioned on a front surface of the housing for sub- 4letters of a language. Abyssinica Technologies discloses 3a first set of keys positioned on a front surface of the housing for sub- 4letters of a language (FIG. 1 – a first set of keys would be displayed on a front surface of an iPhone and iPad screen when one of the second set of keys is pressed). 
         Rene lacks specifically disclosing 5a second set of keys positioned on the front surface of the housing for 6main letters of the language. Abyssinica Technologies discloses 5a second set of keys positioned on the front surface of the housing for 6main letters of the language (FIG. 1, Fig. 3 – a 

            Concerning claim 2, Rene discloses a speaker provided on the housing ([0027], FIG. 4 – device 1 contains an acoustic output 10, which is a loudspeaker or headphone).

           Concerning claim 3, Rene discloses wherein the 2speaker plays a recording of a sound associated with the letter displayed ([0009], [0010] – a sound of a character would be played when the character is displayed on the screen).  
           
           Concerning claim 4, Rene lacks disclosing wherein a 2combination of each sub-letter with each main letter represents a different letter 3comprised of a consonant-vowel pairing.  Abyssinica Technologies discloses wherein a 2combination of each sub-letter with each main letter represents a different letter 3comprised of a consonant-vowel pairing ( keyboard picture on page 2 under “Keyboard keys”, “User Popover for Multi-Level Keys”, Amharic letter chart on page 12 under “Amharic Typing On Browsers” -  a combination of each main letters on the keyboard and each sub-letters on the popover interface represents a unique letter comprised of a consonant-vowel, the main letters on the keyboard represents consonants and the sub-letters on the popover interface represent vowels). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention 
            
Concerning claim 5, Rene lacks disclosing wherein each 2sub-letter represents a vowel. Abyssinica Technologies discloses wherein each 2sub-letter represents a vowel (keyboard picture on page 2 under “Keyboard keys”, “User Popover for Multi-Level Keys” page 2, “Amharic Writing System” paragraph 2 – each sub-letters (variations) in the Popover tab represents vowels).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the vowels as disclosed by Abyssinica Technologies in the foreign language learning device of Rene to generate different letters (variations) by combining the same vowels with all consonants instead of having keys on the housing for all Amharic letters. 

 	Concerning claim 6, Rene lacks disclosing wherein each 2main letter represents a consonant. Abyssinica Technologies discloses, wherein each 2main letter represents a consonant (keyboard picture on page 2 under “Keyboard keys”, “Use of Shift Key” page 3, “Amharic Writing System” paragraph 2 – each main letter in the keyboard represents a consonant, Shift Key can be used to display some of the consonants).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the consonants as disclosed by Abyssinica Technologies in the foreign language learning device of 
        
           Concerning claim 7, Rene discloses a headphone plugin provided on the housing ([0027], FIG. 4 – device 1 contains an acoustic output 10, which is a loudspeaker or headphone). 
 
             Concerning claim 8, Rene lacks disclosing a third set of keys provided on the housing, each key in the third set 3 representing a number. Abyssinica Technologies discloses a third set of keys provided on the housing, each key in the third set 3 representing a number (“Character Sets” page 3 – Ethiopic Keyboard contains sets of Ethiopic Numerals). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the a third set of keys as disclosed by Abyssinica Technologies in the foreign language learning device of Rene to enable Amharic language learner to be familiar with the graphic representation and pronunciation of the Amharic numbers as part of the basic language learning experience.

	Concerning claim 9, Rene lacks disclosing wherein the selection of the key from the second set locks the keys of the first set for use with 3the selected key from the second set. Abyssinica Technologies discloses wherein the selection of the key from the second set locks the keys of the first set for use with 3the selected key from the second set (“How to type Amharic” page 11, https://dictionary.abyssinica.com/ - Selecting a key from the second set (main letters) on 

	Concerning claim 10, Rene lacks disclosing wherein 2selection of a different key from the second set releases the keys of the first set 3from use with the selected key and locks the keys of the first set for use with the 4different key selected. Abyssinica Technologies discloses wherein 2selection of a different key from the second set releases the keys of the first set 3from use with the selected key and locks the keys of the first set for use with the 4different key selected (“How to type Amharic” page 11, https://dictionary.abyssinica.com/ – selecting another main letter releases any sub-letters locked by previously selected main letter and locks new sub-letters or extension letters of newly selected main letter for use).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the 

Concerning claim 11, Rene discloses a method for constructing a language learning device ([0001] - a device for learning a foreign language or dialect), comprising:  
 	2providing a housing comprising data storage and a processor ([0007], FIG. 4 - a housing comprising data storage and a processor);
        Rene discloses affixing  a display provided on the front surface of the housing to display a 8graphical representation of a letter ([0009], FIG. 1 –  screen 14  displays a selected character), but lacks disclosing  identifying the letter by selecting  one of the keys from 9the first set and one of the keys from the second set ). Abyssinica Technologies discloses identifying the letter by selecting one of the keys from the first set and one of the keys from the second set (keyboard picture on page 2 under “Keyboard keys”, “User Popover for Multi-Level Keys” – a user selects one of the keys from the first keys (one of the letters on the keyboard) and one of the letters from the second keys (one of the letters from the popover bar to display a letter on the display screen).  
Rene lacks specifically disclosing positioning a first set of keys on a front surface of the housing for sub- 4letters of a language. Abyssinica Technologies discloses 3a first set of keys positioned on a front surface of the housing for sub- 4letters of a language (FIG. 1 – a first set of 
Rene lacks specifically disclosing 5affixing a second set of keys on the front surface of the housing for main 6letters of the language. Abyssinica Technologies discloses 5a second set of keys positioned on the front surface of the housing for 6main letters of the language (FIG. 1, Fig. 3 – a second set of keys would be displayed when the Abyssinica Technologies keyboard is opened, the keyboard layout can be customized to make it efficient for various devices). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the Amharic alphabet and number system as disclosed by Abyssinica Technologies in the foreign language learning device of Rene to make learning the Amharic language alphabet, numbers, and their correct pronunciation easier.
 	
Concerning 12, Rene discloses a speaker provided on the housing ([0027], FIG. 4 – device 1 contains an acoustic output 10, which is a loudspeaker or headphone).

Concerning claim 13, Rene discloses wherein the 2speaker plays a recording of a sound associated with the letter displayed ([0009], [0010] – a sound of a character would be played when the character is displayed on a screen).

          Concerning claim 14, Rene lacks disclosing wherein a 2combination of each sub-letter with each main letter represents a different letter 3comprised of a consonant-vowel pairing. Abyssinica Technologies discloses wherein a 2combination of each sub-letter with each main letter represents a It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the technique of combining each sub-letter with each main letter to represent a different letter as disclosed by Abyssinica Technologies in the foreign language learning device of Rene to make the language learning device keys smaller in number, to design the housing in smaller size, and to learn the Amharic language in a convenient way.

Concerning claim 15, Rene lacks disclosing wherein each 2sub-letter represents a vowel. Abyssinica Technologies discloses wherein each 2sub-letter represents a vowel (keyboard picture on page 2 under “Keyboard keys”, “User Popover for Multi-Level Keys” page 2, “Amharic Writing System” paragraph 2 – each sub-letters (variations) in the Popover tab represents vowels). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the vowels as disclosed by Abyssinica Technologies in the foreign language learning device of Rene to generate different letters (variations) by combining the same vowels with each consonants instead of having keys on the housing for all Amharic letters. 
 

Concerning claim 16, Rene lacks disclosing wherein each 2main letter represents a consonant. Abyssinica Technologies discloses, wherein each 2main letter represents a consonant (keyboard picture on page 2 under “Keyboard keys”, “Use of Shift Key” page 3, “Amharic Writing System” paragraph 2 – each main letter in the keyboard represents a consonant, Shift Key can be used to display some of the consonants). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the consonants as disclosed by Abyssinica Technologies in the foreign language learning device of Rene to generate different letters (variations) by combining the same consonant with the vowels to avoid placing many letters on the housing and minimize the size of the device which may affect its portability.

	Concerning claim 17, Rene discloses affixing a headphone plugin provided on the housing ([0027], FIG. 4 – device 1 contains an acoustic output 10, which is a loudspeaker or headphone). 

	Concerning claim 18, Rene lacks disclosing affixing a third set of keys provided on the housing, each key in the third set 3 representing a number. Abyssinica Technologies discloses affixing a third set of keys on the front surface of the housing, each key in 3the third set representing a number (“Character Sets” page 3 – Ethiopic Keyboard contains a sets of Ethiopic Numerals). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the a third set of keys as disclosed by Abyssinica Technologies in the foreign language learning device of Rene to enable Amharic language 

	Concerning claim 19, Rene lacks disclosing wherein the selection of the key from the second set locks the keys of the first set for use with 3the selected key from the second set. Abyssinica Technologies discloses wherein the selection of the key from the second set locks the keys of the first set for use with 3the selected key from the second (“How to type Amharic” page 11, https://dictionary.abyssinica.com/ - Selecting a key from the second set (main letters) on the keyboard displays the popover tab with the first set of keys and locks the first set of keys or make them available for use as shown in the picture, the online available dictionary also can be used to demonstrate the function of locking the first set of keys by pressing a key from the second set of keys using any computational device with a web browser, or can be demonstrated by installing the keyboard software on a smart phone or a table. The examiner has installed on his IPad and uses this functionality to type Amharic letter. The locking functionality is known as part of the Amharic keyboard before the filling date of this application. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the functionality of locking first set of keys by selecting a second set as disclosed by Abyssinica Technologies in the foreign language learning device of Rene to displaying easily a different letters (variations of a selected main letter from the second set) by combining a main letter with the vowels.

	Concerning claim 20, , Rene lacks disclosing wherein 2selection of a different key from the second set releases the keys of the first set 3for use with the selected key and locks the keys of the first set for use with the 4different key selected. Abyssinica Technologies discloses wherein 2selection of a different key from the second set releases the keys of the first set 3for use https://dictionary.abyssinica.com/ – selecting another main letter releases sub-letters locked by previously selected main letter and locks new sub-letters or extension letters of newly selected main letter for use. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the functionality of releasing the first set of keys by selecting a different key from the second set and locking first set of keys again as disclosed by Abyssinica Technologies in the foreign language learning device of Rene to display another different letters as discussed in claim 19.


Conclusion
5.           Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEKADU NIGUSSIE ABEBE whose telephone number is (571)272-0067.  The examiner can normally be reached on Monday- Friday 1:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571)272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/F.N.A. /             Examiner, Art Unit 3715                                                                                                                                                                                           

/MALINA D. BLAISE/Primary Examiner, Art Unit 3715